Exhibit 10.62

AMENDMENT
TO
ACTINIUM PHARMACEUTICALS, INC. WARRANT TO PURCHASE COMMON STOCK

Pursuant to Section 9(a) of the Warrant to Purchase Common Stock of (the
“Warrant”) of Actinium Pharmaceuticals, Inc. (the “Company”), dated January 31,
2012, issued to Amrosan LLC in the amount of 99,617 warrant shares, the Board of
Directors of the Company has duly adopted a resolution approving this Amendment
to the Warrant to extend the term of the Warrant to February 11, 2022 as
follows:

1.       Section 1 of the Warrant is hereby amended to read in its entirety as
follows:

“Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing
(“Issuance Date”) January 31, 2012 (the “Warrant Issue Date”), and ending at
5:00 p.m., Eastern Time on February 11, 2022 and shall be void thereafter.”

2.       All other terms and provisions of the Warrant shall remain unchanged
and in full force and effect as written.

IN WITNESS WHEREOF, this Amendment to the Warrant is made effective this 14th
day of March, 2017.

 

  ACTINIUM PHARMACEUTICALS, INC.         By: /s/ Kaushik J. Dave   Name: Kaushik
J. Dave   Title: Chief Executive officer

 

